DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 03/23/2021 regarding claims 1-7 is fully considered. Of the above claims, claims 2-5 have been canceled; claims 1, 6 and 7 have been amended.
Allowable Subject Matter
Claims 1, 6 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 6 and 7 is the inclusion of the limitations of a portable printer that include a main body part having a paper feeding port and a paper discharge port; a cover part coupled to the main body part to be opened and closed; a cutting part disposed to be adjacent to the paper discharge port and cutting paper discharged from the paper discharge port; and an operating part sliding in at least two directions by an external force so as to operate the cover part or the cutting part, wherein the operating part comprises: an operating member provided to be adjacent to the paper discharge port: and a frame opening the cover part by the sliding of the operating member in a first direction, and wherein the cutting part comprises: a first cutter member provided at one side of the paper discharge port: and a second cutter member provided to face the first cutter member and crossing the first cutter member by the sliding of the operating member in a second direction.  These limitations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



22 June 2021
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853